Case 3:18-cv-12877-FLW-LHG Document 18 Filed 01/04/21 Page 1 of 4 PageID: 440




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY
_________________________________________
CALVIN RIGGINS,                           :
                                          :
            Plaintiff,                    :   Civ. No. 18-12877 (FLW)(LHG)
                                          :
      v.                                  :
                                          :   MEMORANDUM AND ORDER
GRIFFIN BANOS et al.,                     :
                                          :
            Defendants.                   :
_________________________________________ :


       This matter has been opened to the Court by Plaintiff Calvin Riggins’ (“Riggins” or

“Plaintiff”), motion seeking reconsideration of the Court’s April 16, 2020 Opinion and Order

dismissing his Amended Complaints at screening pursuant to 28 U.S.C. § 1915(e)(2)(B). ECF

Nos. 15-16. For the reasons explained in this Memorandum and Order, the motion for

reconsideration, ECF No. 17, is denied.

       Plaintiff is a pretrial detainee presently held at the Middlesex County Adult Correction

Center, in New Brunswick, New Jersey. The Court previously granted Plaintiff’s IFP application

and dismissed without prejudice his Complaint pursuant to its screening authority under 28

U.S.C. §§ 1915(e) and 1915A and provided him with leave to submit an Amended Complaint.

See ECF Nos. 5, 8-9. Plaintiff filed an Amended Complaint and a Second Amended Complaint,

ECF Nos 10, 14, and the Court screened the Amended Complaints under 28 U.S.C. §§ 1915(e),

dismissed the federal claims pursuant to its screening authority under §1915(e), declined

supplemental jurisdiction over any state law claims, and denied further leave to amend. ECF

Nos. 15-16. Plaintiff now seeks reconsideration of that decision on several grounds.

       A court deciding a motion for reconsideration may alter or amend a judgment “if the

party seeking reconsideration shows at least one of the following grounds: (1) an intervening

                                                1
Case 3:18-cv-12877-FLW-LHG Document 18 Filed 01/04/21 Page 2 of 4 PageID: 441




change in the controlling law; (2) the availability of new evidence that was not available when

the court granted the motion; or (3) the need to correct a clear error of law or fact or to prevent

manifest injustice.” Max’s Seafood Café, 176 F.3d at 677 (citing N. River Ins. Co. v. CIGNA

Reins. Co., 52 F.3d 1194, 1218 (3d Cir. 1995)).

        Plaintiff appears to assert that he should be permitted to add the State of New Jersey as a

defendant in this action based on principles of vicarious liability and/or respondeat superior

under the New Jersey Tort Claims Act (“New Jersey TCA”). See Motion Caption and ¶ 2.

As explained in the Court’s prior Opinion, “neither a State nor its officials acting in their official

capacities are ‘persons’ under § 1983.” Hafer v. Melo, 502 U.S. 21, 26 (1991) (citation omitted).

An action against a State agent in that agent’s official capacity is considered an action against the

State itself, not one against a “person.” Kentucky v. Graham, 473 U.S. 159, 165 (1985). Thus, a

§1983 claim against the State of New Jersey would be subject to dismissal with prejudice. Nor

can Plaintiff bring state law tort claims in federal court unless there is a basis for federal

jurisdiction, as the Court is generally required to decline to exercise supplemental jurisdiction

over state law claims where it has dismissed the federal claims. See Hedges v. Musco, 204 F.3d

109, 123 (3d Cir. 2000) (“[W]here the claim over which the district court has original

jurisdiction is dismissed before trial, the district court must decline to decide the pendent state

claims unless considerations of judicial economy, convenience, and fairness to the parties

provide an affirmative justification for doing so.” (internal quotation marks omitted)). For these

reasons, the Court denies reconsideration on this basis.

        Plaintiff further asserts that a civil forfeiture action was never instituted in connection

with the seizure of noncontraband property from his home, Motion at ¶ 1, and that the Middlesex

County Prosecutor’s Office improperly denied his OPRA request regarding the testing of the



                                                   2
Case 3:18-cv-12877-FLW-LHG Document 18 Filed 01/04/21 Page 3 of 4 PageID: 442




unknown powders found in his residence. See id. at ¶ 3. Neither of these alleged wrongs provide

a basis for reconsideration of the Court’s dismissal of the Amended Complaints at screening.

        Plaintiff also asserts that his legal mail was destroyed during the week of September 3,

2018, which prevented him from proving his claims, and he should be permitted to amend his

Complaint to add claims for the destruction of his mail and/or loss of his civil rights claims. See

id. at ¶ 10. Plaintiff does not explain how the destruction of his legal mail prevented him from

proving his claims in this action. Moreover, Plaintiff’s Amended Complaints in this action were

filed in 2019 and 2020, and he could have included these facts in either Amended Complaint. As

such, these facts do not provide a basis for reconsideration.

        Finally, Plaintiff also attempts to assert new conditions of confinement and inadequate

medical care claims arising from his recent confinement at Middlesex County Adult Correctional

Center during the COVID-19 pandemic, and further asserts that he has been denied ineffective

assistance of counsel due to the restrictions in effect at the jail. See Motion at ¶¶ 4-9, 11-12.

These claims would be against new defendants and are unrelated to the claims initially asserted

in this action, and a motion for reconsideration is not the proper vehicle to bring such claims.

Instead, Plaintiff is free to file a new civil action in a new case, along with an application to

proceed in forma pauperis to the extent he wishes to pursue these claims. The Court makes no

determination about the viability of such claims at this time.

        For all these reasons, Plaintiff’s motion for reconsideration is denied.

        IT IS, THEREFORE, on this 4th day of January, 2021,

        ORDERED that the Clerk of the Court shall mark this matter as OPEN; and it is further

        ORDERED that Plaintiff’s motion for reconsideration, ECF No. 17, is DENIED; and it

is further



                                                   3
Case 3:18-cv-12877-FLW-LHG Document 18 Filed 01/04/21 Page 4 of 4 PageID: 443




       ORDERED that the Clerk of the Court shall send a copy of this Memorandum and Order

to Plaintiff at the address on file and CLOSE this case accordingly.



                                                    s/Freda L. Wolfson
                                                    Freda L. Wolfson
                                                    U.S. Chief District Judge




                                                4
